                          odUNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 TERRANCE E. LACEY SR.,

                       Plaintiff,

           v.                                      CAUSE NO. 3:18CV589-PPS/MGG

 WENDY W. DAVIS, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Terrance E. Lacey, Sr., a prisoner without a lawyer, filed an amended complaint

about various events that occurred between his arrest and eventual state conviction. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. “In order to state a claim under [42 U.S.C.]

§1983 a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.” Savory

v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       Lacey is currently an inmate at the Westville Correctional Facility. The amended

complaint is focused on various events that took place before he was incarcerated at
Westville. On May 10, 2017, he was arrested pursuant to a warrant. Without any detail,

Lacey complains it was an “insufficient warrant” based on Fort Wayne Detective Craig

Wise’s “inadequate investigation.” ECF 6 at 2. After his arrest, Lacey was confined in an

unidentified jail. Lacey complains that he was not informed of the charges against him.

Id. He claims that while confined at this jail, his clothes were ruined when he was forced

to sleep on the floor. Id. He claims that on May 24, 2017, Judge Samuel Keirns imposed

an excessive bond. Id. at 3. During this time, Lacey claims that his court appointed

attorneys, Bart Arnold and Timothy Lemon, provided ineffective assistance of counsel.

Id at 3, 4. On September 21, 2017, prosecutors presented him with a plea agreement,

which Lacey believes was unconstitutional. Id. at 4. He also complains that prosecutors

amended his charges shortly before trial. Id. He further alleges that during trial “the

Judge” coerced him into silence, violating his First Amendment rights. Id. at 5. After his

conviction, on November 9, 2017, he claims that he received an unconstitutional

sentence. Id.

       Despite Lacey’s various allegations, the complaint fails to state a claim against

any named defendant. The complaint names six defendants. The first defendant is

Judge Wendy Davis. However, Judge Davis is not mentioned anywhere in the body of

the complaint. Thus, Lacey has not stated a plausible claim against her. Nevertheless,

even if Lacey had named Judge Davis, the judge would be entitled to absolute

immunity for her judicial actions, even if Lacey believes the judge acted improperly. “A

judge has absolute immunity for any judicial actions unless the judge acted in absence

of all jurisdiction.” Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011). “A judge will not be


                                              2
deprived of immunity because the action he took was in error, was done maliciously, or

was in excess of his authority; rather, he will be subject to liability only when he has

acted in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 359 (1978).

       Next, the amended complaint names Gregory Ridenour as a defendant.

However, Ridenour is not mentioned in the complaint’s allegations either. Thus, it is

unclear who this individual is or why he is being sued.

       Next, Lacey names three Allen County deputy prosecutors as defendants --

Karen Richards, David McClamrock and Alison Yeager. However, Lacey does not name

any of these individuals in the amended complaint’s allegations. Instead, he lumps all

three individuals together and generally complains about various actions taken by “the

prosecutors” in initiating Lacey’s prosecution and during trial. Not explaining what

each individual did is a problem because “section 1983 does not establish a system of

vicarious responsibility” and “public employees are responsible for their own misdeeds

but not for anyone else’s.” Burks v. Raemisch, 555 F.3d 592, 593 (7th Cir. 2009). Thus,

Lacey needs to explain what actions each prosecutor took and go on to discuss how

those actions violated his constitutional rights.

       Regardless, even if Lacey would have individually named any of the prosecutors

in the body of the complaint, that may not have gotten him any further along. “[I]n

initiating a prosecution and in presenting the State’s case, the prosecutor is immune

from a civil suit for damages under § 1983.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976).

See also Smith v. Power, 346 F.3d 740, 742 (7th Cir. 2003) (“Absolute immunity shields




                                             3
prosecutors even if they act maliciously, unreasonably, without probable cause, or even

on the basis of false testimony or evidence.”(quotation marks and citation omitted).

       Finally, Lacey names Fort Wayne Police Department Detective Craig Wise as a

defendant. Lacey complains that Detective Wise conducted an “inadequate

investigation” which led to an “insufficient warrant” being issued for Lacey’s arrest.

Though it is clear that Lacey does not believe he should have been arrested based on

Detective Wise’s investigation, it is unclear what, exactly, Lacey is alleging against

Detective Wise. It may be that he is alleging he was falsely arrested. However, the

existence of probable cause is an “absolute bar” to a Fourth Amendment false arrest

claim. McBride v. Grice, 576 F.3d 703, 707 (7th Cir. 2009). An officer has probable cause to

arrest “if a reasonable person would believe, based on the facts and circumstances

known at the time, that a crime had been committed.” Id. at 707. Here, Lacey concedes

that officers arrested him pursuant to a warrant. See Juris v. McGowan, 957 F.2d 345, 350,

(7th Cir. 1992) (“Generally, a person arrested pursuant to a facially valid warrant cannot

prevail in a § 1983 suit for false arrest; this is so even if the arrest warrant is later

determined to have an inadequate factual foundation.”). Thus, he has not plausibly

alleged a claim for false arrest.

       It may also be that Lacey is alleging that he was wrongfully arrested pursuant to

that warrant. That is to say, Lacey may believe that Detective Wise caused the arrest

warrant to be issued knowing that he was not the proper person to be accused. This is

more akin to a claim for malicious prosecution. Snodderly v. R.U.F.F. Drug Enforcement

Task Force, 239 F.3d 892, 899-900 (7th Cir. 2001). But Lacey has not stated a plausible


                                                4
claim for malicious prosecution either. This is because any such claim would not accrue

unless and until the criminal proceedings have terminated in Lacey’s favor (i.e.,

acquittal or dismissal of the charges). Id. Lacey does not allege this occurred.

       Though the amended complaint does not state a valid claim, I will grant Lacey

an opportunity to file one more amended complaint. See Luevano v. Wal-Mart, 722 F.3d

1014 (7th Cir. 2013). However, he should only file one if he can address the deficiencies

set forth in this order. Most notably, Lacey needs to name the defendants who were

personally responsible for the conditions he complains about. He then needs to go on to

explain what each defendant did in connection with each claim. If he chooses to file an

amended complaint, a copy of this court’s approved form – Prisoner Complaint (INND

Rev. 8/16) – should be available upon request from Westville’s law library. On the

second amended complaint, he must put the cause number of this case which is on the

first page of this order, and he should organize his narrative in numbered paragraphs.

       Accordingly:

       (1) Terrance E. Lacey. Sr., is GRANTED until February 25, 2019, to file a second

amended complaint; and

       (2) he is CAUTIONED, that if he does not respond by the deadline, this case will

be dismissed pursuant to 28 U.S.C. § 1915A because the current complaint does not

state a claim for which relief can be granted.

       SO ORDERED on January 16, 2019.

                                                   /s/ Philip P. Simon
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT


                                             5
